Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
1. 	Restriction to one of the following inventions is required under 35 U.S.C. 121:

 	I. Claims 1-12, drawn to a method for wireless communication at a radio access network (RAN) entity in a wireless communication network supporting inter-cell mobility, the method comprising: receiving at least one of propagation delay or signal quality concerning one or more cells in the wireless communication network from a user equipment (UE); grouping at least a portion of the one or more cells into a group of cells based on the received propagation delay information or the signal quality information, wherein the cells in the group of cells have substantially the same propagation delay or signal quality; and time division multiplexing (TDM) at least one of downlink (DL) and uplink (UL) transmissions based on the group of cells, classified in 370/331.

 	II. Claims 13-30, drawn to a method for wireless communication in a user equipment (UE) in a wireless communication system supporting inter-cell mobility, the method comprising: determining at least one of propagation delay or signal quality information for one or more cells in the communication system; grouping the one or more cells into one or more groups of cells based on the determined propagation delay wherein cells having shared propagation delays or signal quality are grouped together; and transmitting a report of the grouped one or more groups of cells to a RAN entity, classified in 370/343.

2.	The inventions are independent or distinct, each from the other because:
Inventions I, II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
In the instant case, the different inventions (see underlined as indicated above).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

3. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642